Commission Reports on Competition Policy 2006 and 2007 (short presentation)
The next item is a brief presentation of the report by Jonathan Evans, on behalf of the Committee on Economic and Monetary Affairs, on the reports on competition policy 2006 and 2007.
rapporteur. - Mr President, the European Commission produces its annual competition report and it is traditional for the European Parliament to cast its eye over the report and to produce an own-initiative reaction to it.
In this case, because of timing factors, the reports for 2006 and 2007 have been brought together but - taking up one of the points mentioned by Commissioner Barrot a little earlier - it is the case that the context of our consideration of these reports has changed rather markedly, since we in fact began the exercise of considering the report some time ago. At that time, we were focused on the whole business of the modernisation of competition policy, the significant amount of work taken forward by former Commissioner, Mario Monti, and by the current Commissioner, Neelie Kroes, and on looking at the impact of that in terms of the Commission's ability to deal with the abuse of market power and to deal more effectively with mergers and state aid. By and large, that has been a very good story in these reports and this is very clear from the reaction that we have from Parliament's own report. We have seen record activity on the part of the Commission in terms of dealing with hardcore cartels, we have seen the development of the leniency system, we have seen record fines put into operation by the Commission and we have seen record activity in terms of mergers and state aid notifications as well.
This is a process that is gathering pace in terms of modernisation because the Commission is currently bringing forward proposals, in a White Paper, on introducing private damages. That is something, similarly, that our committee and Parliament have been supportive of.
Our committee has drawn attention to two specific concerns - what we regard as being the unequal relationship between producers and retailers, particularly in relation to food retailing. Parliament has, in fact, put down a written declaration on this, signed by more than half of the Members. Our committee has also expressed some concern about abusive practices in the services sector.
However, I mention the change of context because, of course, we all recognise that since the reports were published by the Commission, the Commission's work - in terms of state aid particularly - has really taken on a rather different dimension. Almost on a daily basis, the Commission is now looking at the effect of the bail-outs that are taking place in the context of the current financial turmoil. It is very important - and our report says so - that, in addressing those matters, we recognise some of the challenges that there are for an effective, open market.
It is very important that, when the Commission gives its approval, it is giving that approval in ways which are compatible with the Treaty and do not create such significant market power in future that it becomes a scenario for abuse in its own right.
The banking sector in the United Kingdom at the moment is one very clear area where there will have to be, when economic circumstances become a little calmer, a general review of the new architecture that we have got and of whether that architecture really is compatible with the operation of a free, fair and open market. We have received reassurances from Commissioner Kroes in this regard but, nonetheless, our committee has put those pointers down in this report. Generally our view is that the Commission is to be congratulated in its work and that is the thrust of the report, which I anticipate will be passed tomorrow by a very large majority.
Vice-President of the Commission. - (FR) Mr President, Mr Evans, first I wish to thank you on behalf of Neelie Kroes and the entire Commission.
We really welcome the unambiguous support of the European Parliament in its report for a firm and sustained application of competition policy in all these fields of action: the fight against trusts and cartels, the control of merger-acquisition operations and State aid.
The Commission particularly welcomes the importance given by the European Parliament to the staffing needs of the Competition Directorate General as it faces a growing workload in the current economic crisis.
In this context of recession, the Commission remains determined to take decisive action against calls for protectionism. The Commission welcomes the European Parliament's warning against the suspension of the competition rules, which offer important support in this effort. It should never be forgotten, Mr Evans, that these competition rules are also there to stimulate productivity and to allow us to come back in even better condition after the crisis.
2009 must be a year of cooperation. We are relying on the support of all the European institutions and of our international partners to re-launch the economy and ensure the correct operation of the markets.
Mr Evans, thank you. You can be sure that Mrs Kroes, who must already have said this to you, has noted your report with a great deal of interest.
The item is closed.
The vote will take place tomorrow.
The next item was to be a brief presentation of the report by Claire Gibault, on behalf of the Committee on Women's Rights and Gender Equality, on equal treatment and access for men and women in the performing arts.
I think it is a very interesting report. Unfortunately, Mrs Gibault has informed us that she is unable to attend this evening to present her report. In compliance then with the Rules of Procedure, I am unable to give the floor to anyone else as she has not delegated anyone. The brief presentation of her report will not therefore take place.
However, the vote on this report will be held tomorrow, as set out in the agenda.
in writing. - I welcome the efforts of the Commission in the field of competition policy, its effective challenging of cartels and the record fines that were imposed on offenders in 2006 and 2007. I fully support the Commission conclusion that European energy markets are not functioning properly. In that regard, it is very disappointing that the European Council has failed to resolve the issues identified by the commission in its sectoral analysis. Energy costs represent a share of household budgets that is growing at an alarming rate, and with the effects of the financial crisis we are likely to see a substantial increase in poverty across the EU. It is unacceptable that energy market inefficiencies are distorting the market to the detriment of businesses and consumers. To address irrational energy pricing we should probably consider the creation of an independent energy regulators in all member states who would have the competancy to ensure that any increase in pricing levels of public utilities like energy and water, drainage, airport charges etc..., would have to be justified.
in writing. - I strongly support the consumer protection orientated calls of this Report from MEP Evans, in particular the call for the Commission to conduct a sector inquiry into on-line advertising. Consumers are frequently misled by deliberately confusing online offers and advertisement despite European legislation that seeks to prevent this. The Commission must act to ensure legislation in this area is upheld and not just a lip service to consumer rights.
I welcome the calls for the Commission to undertake and analysis of the effects of competition on unequal relationships between suppliers and retailers. This is a problem of particular importance in Ireland. This disparity in competition policy should not be permitted to continue and consumers are being punished further in an already challenging economic time.
I also welcome the General Block Exemption Regulation (GBERS) which allows Member States to authorise aid in favour of SMEs, regional development, training, employment and risk capital. Measures which support entrepreneurship and innovation and bolster SMEs in this difficult time should be delivered quickly. SMEs are the cornerstone of the economy and it is our duty to ensure that they are supported to the best of our collective ability.